DEFINITIVE STOCK PURCHASE AGREEMENT

This Definitive Stock Purchase Agreement made on the 21st day of May 2007, by
and between Mojo Media Works, Limited a British Virgin Islands company
(“Seller") and Eworld Interactive, Inc., a Florida corporation ("Company"),
concerning the acquisition of Seller by Company (collectively, “the Parties”).

RECITALS

WHEREAS, Seller desires to sell 100% of Seller's issued and outstanding stock
owned by the shareholders of the Seller;

WHEREAS, the Company desires to purchase 100% of Seller's issued and outstanding
owned by the shareholders of the Seller;

     WHEREAS, the intention of the parties hereto that the transaction involving
the offer and sale of the shares shall be pursuant to and incompliance with the
exemption from registration provided by Section 4(1) of the Securities Act (as
hereinafter defined);

WNEREAS, this Acquisition is intended to qualify as a tax-free reorganization
pursuant to Section 368 of the Internal Revenue Code.

DEFINITIONS

The following terms, as used herein, have the following meanings:

"Affiliate" of a Person means a Person, who directly or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such person.

"Stock Purchase Agreement" has the meaning set forth in the introductory
paragraph. "Buyer" or “Company” means Eworld Interactive, Inc., a Florida
corporation. “Seller” means Mojo Media Works, Limited a British Virgin Islands
company. "Closing" has the meaning set forth in Section 5.

"Common Stock" means the voting common stock of the Company.

"Person" means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a governmental or political
subdivision or an agency of instrumentality thereof.

“Purchase Price” shall mean the consideration delivered by Buyer to Seller at
Closing pursuant to Section 1.

"Real Property” means all of the real property, together with the fixtures and
other improvements located thereon and the appurtenances thereto, owned by a
Person.

"Securities Act" means the Securities Act of 1933, as amended.

Confidential
Page 1
______
initials




Stock Purchase Agreement
May 25, 2007
_______
initials




--------------------------------------------------------------------------------

"Tax" or "Taxes" means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Internal Revenue
Code section 59A), customs duties, capital stock, franchise profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alterative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

AGREEMENT

     NOW THEREFORE, in consideration of the recitals, mutual promises and
covenants set forth herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the Parties agree as follows:

     1.1 Acquisition. The Company will acquire 100% of Seller's issued and
outstanding stock (the "Seller’s Shares") owned by the shareholders of the
Seller (the "Acquisition"). Upon completion of the Acquisition, Seller will
become a wholly owned subsidiary of the Company.

     1.2 Shares Being Transferred. Subject to the terms and conditions of this
Agreement, at the Closing provided for in Section 5 hereof, the Seller shall
sell, transfer, assign and deliver the Shares to the Buyer, and the Buyer shall
acquire the Shares from the Seller, free and clear of all claims, liens,
charges, or encumbrances of whatsoever nature.

1.3 Purchase Price. In consideration of the sale of the Shares by Sellers to
Buyer, Seller and Seller’s shareholders shall receive a total of seven million,
(7,000,000) shares of the Company’s common stock (the “Company Shares”) upon the
closing of the Acquisition (the “Closing”), in exchange for all of the Seller
Shares.

1.4 Bonus Shares. It is hereby agreed that Sellers shall receive and additional
one million (1,000,000) shares of the Company’s common stock for each one
million US dollars ($1,000,000) of net profit earned for the Company over three
million US dollars ($3,000,000) up to six million US dollars ($6,000,000) in the
first twelve (12) months of operation. That is to say; if the Company earns a
net profit of $4,000,000 - $4,999,999 the Sellers shall receive a total of
1,000,000 additional shares of stock; if the Company earns a net profit of
$5,000,000 - $5,999,999 the Sellers shall receive a total of 2,000,000
additional shares of stock; and, if the Company earns a net profit of $6,000,000
or greater, the Sellers shall receive a total of 3,000,000 additional shares of
stock.

     1.5 No Representation of Value. The Buyer hereby confirms that neither the
Seller, nor any officer, director or shareholder of the Company, or any agent of
or professional employed by any of them, has made any representation to the
Buyer as to the present or future value of the Shares, nor has Buyer or any such
person made any representation with respect to the ability of the Buyer to sell
all or any part of the Shares at the current market price or any other price.
Further, the Seller hereby confirms its understanding that neither the purchase
price of the Shares nor the current or future bid or asking price of the
Company’s common stock, including the Shares, may not bear any relationship to
the net tangible

Confidential
Page 2
______
initials




Stock Purchase Agreement
May 25, 2007
_______
initials




--------------------------------------------------------------------------------

book value of the Company’s common stock and, further, may be unrelated to any
other generally accepted method of valuation of the Company or the Shares.

2. Wages. It is hereby agreed that each manager of the Seller shall receive a
monthly salary comparative to other executives in the same capacity. Current
salary will be five thousand US dollars ($5,000) a month.

3. Operating Capital. It is hereby agreed that Seller shall be provided
sufficient operating capital to achieve certain milestones as per a pre-approved
budget attached hereto as Exhibit A.

4. Advance. It is hereby agreed that the Company has already advanced to Seller
the sum of two hundred-fifty thousand US dollars ($250,000) that was utilized
for the “Philippine Project.” Sellers have personally guaranteed the funds if
the Philippine Project is not completed to fruition.

5. Closing. The closing of the purchase and sale contemplated herein (the
"Closing") shall take place electronically at 3:00 P.M., May 21, 2007, or at
another time or location mutually agreeable to the Sellers and the Buyer.

6. Deliveries at Closing by Seller. At Closing, the Seller shall deliver to
Buyer (i) certificates representing the Shares, with stock powers endorsed in
blank with Medallion signature guarantees, and with all necessary transfer tax
stamps attached; (ii) a resolution of the existing directors; (iii) all other
items required to be delivered by Sellers to Buyer at or prior to Closing under
this Agreement. Information with respect to the Buyer’s designees complying with
Section 14(f) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”) and the rules and regulations of the Securities and Exchange Commission
(“SEC”) there-under, shall be submitted by the Seller to the Buyer at or prior
to closing so that the Buyer can cause the Company to file an Information
Statement pursuant to Section 14(f) of the Exchange Act to be prepared and
submitted to the Company’s transfer agent or other mailing representative, to be
mailed to all Company shareholders as of, or promptly thereafter, the closing.
Following the requisite 10-day period following such mailing and the filing of
such information with the SEC, the resignations of the Company’s current
directors and officers and the election of the Buyer’s designated directors
shall become effective.

7. Deliveries at Closing by Buyer. At Closing, the Buyer shall deliver to Seller
the total Purchase Price contained in Section 1 contained herein.

Seller’s represents and warrants the following:

8.1 Organization, Qualification. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the British Virgin
Islands and has corporate power and authority to own all of its properties and
assets and to carry on its business as it is presently being conducted. The
Seller is duly qualified and in good standing to do business in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification necessary except in
those jurisdictions where the failure to be duly qualified and in good standing
would not have a material adverse effect on the Seller or the business conducted
by it.

8.2 Capitalization of the Seller. The authorized capital stock of the Seller
consists only of the capital stock
_____________________________________
. The Seller has no commitment to issue or sell any shares of its capital stock
or any securities or obligations convertible into or exchangeable for,

Confidential
Page 3
______
initials




Stock Purchase Agreement
May 25, 2007
_______
initials




--------------------------------------------------------------------------------

or giving any person the right to acquire from it, any shares of its capital
stock and no such securities or obligations are issued or outstanding.

8.3 Consents and Approvals. Except as set forth in Section 6 (which describes
the Section 14(f) Information Statement requirement to be filed), there is no
requirement applicable for the Seller to make any filing with, or to obtain any
permit, authorization, consent or approval of, any public body as a condition to
the consummation of the sale of the Shares.

8.4 Non-Contravention. The execution and delivery by the Seller of this
Agreement do not, and the consummation of the sale of the Shares will not, (i)
violate or result in a breach of any provision of the Certificate of
Incorporation or Bylaws of the Seller, (ii) result in a default (or give rise to
any right of termination, cancellation or acceleration) under the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation to which the Seller or the
Seller’ Shareholders is a party or by which the Seller or the business conducted
by it, may be bound, or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to the Seller or the Seller Shareholder’s
or to the business conducted by the Seller.

8.5 Financial Condition of the Seller at Closing. At Closing the Seller will
deliver to the Buyer audited financials.

8.6 Licenses and Permits. The term "Licenses and Permits" as used herein means
federal, state and local governmental licenses, permits, approvals and
authorizations, whether foreign or domestic. The Seller has all of the Licenses
and Permits required to conduct its business as it is presently being conducted,
all of which are in full force and effect. No written notice of a violation of
any such License or Permit has been received by the Seller or, to the knowledge
of the Seller, threatened, and no proceeding is pending or, to the knowledge of
the Seller, threatened, to revoke or limit any of them. The Seller has no reason
to believe that any of the Seller’s Licenses and Permits in effect on the date
hereof will not be renewed.

8.7 Litigation. There are no actions, suits, claims, investigations or
proceedings (legal, administrative or arbitrative) pending or, to the knowledge
of the Seller, threatened, against the Seller, whether at law or in equity and
whether civil or criminal in nature, before any federal, state, municipal or
other court, arbitrator, governmental department, commission, agency or
instrumentality, domestic or foreign, nor are there any judgments, decrees or
orders of any such court, arbitrator, governmental department, commission,
agency or instrumentality outstanding against the Seller which have, or if
adversely determined could reasonably be expected to have, a material adverse
effect on the earnings, assets, financial condition or operations of the
business conducted by the Seller, or which seek specifically to prevent,
restrict or delay consummation of the sale of the Shares or fulfillment of any
of the conditions of this Agreement.

8.8 Operation in Ordinary Course. Since January 1, 2007, the Seller has operated
its business in the ordinary and usual course and in a manner consistent with
past practices.

8.9 Full Disclosure. None of the representations and warranties of Seller which
are made in this Agreement contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

Confidential
Page 4
______
initials




Stock Purchase Agreement
May 25, 2007
_______
initials




--------------------------------------------------------------------------------

8.10 Books and Records. The books of account and other financial and corporate
records of the Seller are in all material respects complete and correct, are
maintained in accordance with good business practices and are accurately
reflected in the Seller’s financial statements included in its audit.

Buyer's representations and warranties

Buyer represents and warrants as of the date of execution of this Agreement and
as of closing as follows:

9.1 Organization, Qualification. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of and has corporate power
and authority to own all of its properties and assets and to carry on its
business as it is presently being conducted.

9.2 Consents and Approvals. There Buyer will meet all requirements applicable
for the Buyer to make any filing with, or to obtain any permit, authorization,
consent or approval of, any public body as a condition to the execution of this
Agreement or the consummation of the purchase of the Shares.

9.3 Corporate Authority and Resolutions. The Buyer's Board of Directors has
adopted resolutions authorizing the Buyer's execution of this Agreement as of
the date hereof and shall adopt such additional resolutions as may be necessary
authorizing the Buyer's execution of documents and closing as contemplated by
this Agreement.

9.4 Binding Agreement. The execution, delivery and performance of this Agreement
and the other instruments contemplated by this Agreement by Buyer have been duly
authorized by all necessary corporate action of the Buyer. This Agreement has
been duly executed and delivered to the Sellers by the Buyer and constitutes the
legal, valid and binding agreement of the Buyer, enforceable in accordance with
its terms.

9.5 Compliance with Laws. Subject to the Company’s periodic reports filed with
the SEC, to the best of Buyer’s knowledge the Company has operated its business
in compliance with all laws, regulations, orders, policies, guidelines,
judgments or decrees of any federal, state, local or foreign court or
governmental authority applicable to it or its business including, without
limitation, those related to antitrust and trade matters, civil rights, zoning
and building codes, public health and safety, worker health and safety and labor
and nondiscrimination, the failure to comply with which could reasonably be
expected to affect, materially and adversely, the earnings, assets, financial
condition or operations of the Company. The Company has not received any notice
alleging non-compliance with any of the aforementioned laws, regulations,
policies, guidelines, orders, judgments or decrees.

9.9 Financial Statements. Buyer shall make available to Seller through public
records a true and complete copy of the Company's financial statements through
December 31, 2006, filed with the SEC. The financial statements fairly represent
the financial position of the Company as of such dates and the results of its
operations and changes in financial position for such periods and have been
prepared in accordance with generally accepted accounting principals applied on
a consistent basis.

10. Further Assurances. The Parties will use reasonable efforts to implement the
provisions of this Agreement, and for such purpose, the Parties will, at the
request of any other party, at or after the closing, without further
consideration, promptly execute and deliver, or cause to be executed and
delivered, such additional documents as any other party may reasonably deem
necessary or desirable to implement any provision of this Agreement.

Confidential
Page 5
______
initials




Stock Purchase Agreement
May 25, 2007
_______
initials




--------------------------------------------------------------------------------

Miscellaneous provisions

11. Notices. All notices, requests, demands and other communications pertaining
to this Agreement shall be in writing and shall be deemed duly given when
delivered personally with a receipt, when delivered by an overnight courier
service or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:

  To: Seller: David Tumaroff, 2f, building A, 1147 Kangding Rd., Shanghi, china
To Buyer: Guy Peckham, 1008 Pudong South Rd., Suite 1613, Shanghi, China


Either party may change its address for notices by written notice to the other
given pursuant to this paragraph.

12. Entire Agreement; Amendment. This Agreement sets forth the entire
understanding between the Parties in connection with the transaction
contemplated herein, there being no terms, conditions, warranties or
representations other than those contained herein, referenced herein or provided
for herein. Neither this Agreement nor any term or provision hereof may be
altered or amended in any manner except as an instrument in writing signed by
the party against whom the enforcement of any such change is sought.

13. Severability. If any term of this Agreement is illegal or enforceable at law
or in equity, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. Any illegal or unenforceable term shall be deemed to be void and of no
force and effect only to the minimum extent necessary to bring such term within
the provisions of any applicable law or laws and such term, as so modified, and
the balance of this Agreement shall then be fully enforceable.

14. Survival of Representations and Warranties. Unless otherwise specifically
noted herein, the several representations, warranties and covenants of the
parties contained herein shall survive the closing for a period of three (3)
months from the Closing date. Thereafter neither party shall have any liability
to the other based upon any of the representations, warranties and covenants set
forth herein.

15. Waiver. Unless otherwise specifically agreed in writing to the contrary: (i)
the failure of either party at any time to require performance by the other of
any provision of this Agreement shall not affect such party's right thereafter
to enforce the same, (ii) no waiver by either party of any default by the other
shall be taken or held to be a waiver by such party of any other preceding or
subsequent default, and (iii) no extension of time granted by either party for
the performance of any obligation or act by the other party shall be deemed to
be an extension of time for the performance of any other obligation or act
hereunder.

16. Number and Gender. Whenever the context so requires, words used in the
singular shall be construed to mean or include the plural and vice versa, and
pronouns of any gender shall be construed to mean or include any other gender or
genders.

Confidential
Page 6
______
initials




Stock Purchase Agreement
May 25, 2007
_______
initials




--------------------------------------------------------------------------------

17. Headings and Cross-References. The headings of this Agreement are included
for convenience of reference only, and shall in no way limit or affect the
meaning or interpretation of the specific provisions hereof. All
cross-references to paragraphs herein shall mean the paragraphs of this
Agreement unless otherwise stated or clearly required by the context. All
references to Exhibits herein shall mean the Exhibits to this Agreement. Words
such as "herein" and "hereof" shall be deemed to refer to this Agreement as a
whole and not to any particular provision of this Agreement unless otherwise
stated or clearly required by the context.

18. Choice of Laws. This Agreement is to be construed and governed by the laws
of the State of Florida, except for the choice of law rules utilized in that
jurisdiction.

19. Successors. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns.

     20. Third Parties. Nothing in this Agreement, whether expressed or implied,
is intended to (i) confer any rights or remedies on any person other than the
parties and their respective successors and assigns, (ii) relieve or discharge
the obligation or liability of any third party, or (iii) or give any third party
any right of subrogation or action against any party hereto.

21. Counterparts. This Agreement may be signed in counterparts and delivered in
facsimile form with the same effect as if the signature on each counterpart were
on the same instrument and an original. Each of the counterparts, when signed,
shall be deemed to be an original, and all of the signed counterparts together
shall be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date and year first above written.

SELLER:

/s/ David Tumaroff
By: David Tumaroff
Its: CEO of Mojo


BUYER:

  /s/ Guy Peckham
By: Guy Peckham
Its: CEO of Eworld Interactive, Inc.


Confidential
Page 7
______
initials




Stock Purchase Agreement
May 25, 2007
_______
initials




--------------------------------------------------------------------------------